Case 2:13-cv-09350-JC Document 244 Filed 02/15/19 Page 1 of 1 Page ID #:5267

                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                     FEB 15 2019
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 EMMANUEL BRACY,                                No. 17-55463

               Plaintiff - Appellant,
                                                D.C. No. 2:13-cv-09350-JC
   v.                                           U.S. District Court for Central
                                                California, Los Angeles
 CARL WORRELL, Detective; et al.,
                                                MANDATE
               Defendants - Appellees.


        The judgment of this Court, entered January 10, 2019, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Rebecca Lopez
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
